Citation Nr: 0602811	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder to include 
acromioclavicular joint arthritis.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left (minor) ulnar fracture residuals.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to May 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic left shoulder disorder to 
include acromioclavicular joint arthritis and denied both an 
increased disability evaluation for the veteran's left 
(minor) ulnar fracture residuals and a total rating for 
compensation purposes based on individual unemployability.   

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic left shoulder disorder to include 
acromioclavicular joint arthritis is DENIED and a 10 percent 
evaluation for the veteran's left (minor) ulnar fracture 
residuals is GRANTED.  

The issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In December 1987, the Board denied service connection for 
a chronic left shoulder disorder to include acromioclavicular 
joint arthritis.  The veteran and his accredited 
representative were provided with copies of the decision.  
2.  The documentation submitted since the December 1987 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
appellant's claim.  

3.  The veteran's left (minor) ulnar fracture residuals have 
been shown to be productive of no more than a left elbow 
range of motion of 0 to 100 degrees and degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The December 1987 Board decision denying service 
connection for a chronic left shoulder disorder to include 
acromioclavicular joint arthritis is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic left shoulder 
disorder to include acromioclavicular joint arthritis has not 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1105 (2005).  

2.  The criteria for a 10 percent evaluation for the 
veteran's left (minor) ulnar fracture residuals have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5206 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In March 2003, the 
veteran was provided with a VCAA notice which informed him of 
the evidence needed to support his claims; what evidence had 
been received; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  He was 
also advised to submit information describing additional 
evidence or the evidence itself to the RO.  Thus, he was 
implicitly asked to submit any evidence in his possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b).  The March 2003 VA notice was issued to the 
veteran prior to the June 2003 rating decision from which the 
instant appeal arises.  

The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's application to reopen his claim of entitlement 
to service connection for a chronic left shoulder disorder 
and an increased evaluation for his left (minor) ulnar 
fracture residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  The VA has satisfied its 
duty to notify and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board concludes that appellate review of the 
veteran's application to reopen his claim of entitlement to 
service connection and his claim for an increased evaluation 
would not constitute prejudicial error.  


II.  Left Shoulder Disorder

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2005).  

A.  Prior Board Decision

In December 1987, the Board denied service connection for a 
chronic left shoulder disorder to include acromioclavicular 
joint arthritis as the claimed disability was not manifested 
during active service or for many years thereafter or 
otherwise shown to have originated during active service.  
The veteran and his accredited representative were provided 
with copies of the Board's decision.  

The evidence upon which the Board formulated its December 
1987 decision may be briefly summarized.  The veteran's 
service medical records make no reference to a left shoulder 
disorder. VA clinical documentation dated in December 1985 
indicates that the veteran was diagnosed with left 
acromioclavicular joint arthritis.  A June 1986 VA hospital 
summary conveys that the veteran complained of left shoulder 
and acromioclavicular joint pain of eight months' duration.  
The veteran was diagnosed with left acromioclavicular joint 
degenerative arthritis with probable impingement syndrome.  
He subsequently underwent a left distal clavicle resection 
with acromioplasty and a coracoacromial ligament resection.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2005) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  
The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1987 Board decision 
denying the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder consists of 
the report of May 2003 VA examination for compensation 
purposes; VA clinical documentation; and written statements 
from the veteran.  VA clinical documentation dated in October 
2002 states that the veteran complained of left shoulder 
pain.  He presented a history of left acromioclavicular joint 
surgery and left shoulder bursitis.  An assessment of left 
shoulder pain "most likely secondary to osteoarthritis" was 
advanced.  A May 2003 VA treatment record states that an 
assessment of left shoulder impairment with a possible 
rotator cuff tear was advanced.  The May 2003 VA examination 
for compensation purposes did not address the veteran's left 
shoulder disability.  In his January 2006 Appellant's brief, 
the accredited representative asserts that the veteran was 
never afforded a VA examination for compensation purposes to 
assess the nature and etiology of his chronic left shoulder 
disorder.  The remainder of the additional documentation does 
not address the claimed disorder.  

In reviewing the additional documentation submitted into the 
record since the December 1987 Board decision, the Board 
observes that it is cumulative in nature.  The additional VA 
clinical documentation merely reflects ongoing treatment of 
the veteran's post-operative left shoulder disability and 
does not advance any additional relevant evidence pertaining 
to its onset.  In light of the foregoing, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder to include 
acromioclavicular joint arthritis.  In the absence of a 
reopened claim, the VA is not obligated to afford the veteran 
a further physical evaluation.  



III.  Left Ulnar Fracture Residuals

A.  Historical Review

The veteran's service medical records reflect that he 
sustained a proximal left ulnar fracture in a June 1970 jeep 
accident.  The veteran was reported to be right-handed.  The 
report of a January 1978 VA examination for compensation 
purposes states that the veteran exhibited an "excellent" 
left elbow range of motion.  The veteran was diagnosed with 
"history of alleged fracture of the left lower arm at the 
elbow" with no evidence of elbow loss of motion or abnormal 
X-ray studies.  In January 1978, the RO established service 
connection for left (minor) ulnar fracture residuals and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  A noncompensable 
evaluation is warranted where flexion of the minor upper 
extremity is limited to 110 degrees or more.  A 10 percent 
evaluation requires that flexion be limited to 100 degrees.  
A 20 percent evaluation requires that flexion be limited to 
90 degrees.  38 C.F.R. 4.71a, Diagnostic Code 5206 (2005).  A 
10 percent evaluation is warranted when extension of the 
forearm of the minor upper extremity is limited to 45 
degrees.  A 20 percent evaluation requires that extension be 
limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the May 2003 VA examination for compensation purposes, the 
veteran complained of left elbow pain which was exacerbated 
by lifting and the weather.  On examination of the left upper 
extremity, the veteran exhibited a full range of motion of 
the left elbow with pain with full extension and no evidence 
of either ulnar non-union or malunion.  Contemporaneous X-ray 
studies of the left ulna revealed a small spur on the 
olecranon process.  The veteran was diagnosed with left elbow 
changes with radiological evidence of joint space narrowing 
and a small ulnar/olecranon spur.  

A May 2003 VA treatment record states that the veteran 
complained of progressive left elbow pain and limitation of 
motion.  VA treating medical personnel observed that the 
veteran exhibited a left elbow range of motion of 10 to 120 
degrees; tenderness to palpation over the radial head; and no 
joint instability.  Contemporaneous X-ray studies of the left 
elbow revealed findings consistent with degenerative disease.  
An impression of left elbow degenerative disease with a 
possible loose body was advanced.  

An August 2003 VA treatment record notes that the veteran 
complained of left elbow pain associated with "extreme 
flexion greater than 110 degrees."  On examination of the 
left elbow, the veteran exhibited a left elbow range of 
motion of 0 to 100 degrees and "some pain across the 
anterior bar of his elbow with extreme of flexion."  
Contemporaneous X-ray studies of the left elbow revealed 
"some" mild elbow arthrosis.  

The veteran asserts that a compensable evaluation is 
warranted for his left (minor) ulnar fracture residuals as 
the disability is manifested by degenerative joint disease 
and limitation of motion of the elbow.  The most recent 
clinical documentation of record shows that the veteran 
exhibited well-healed ulnar fracture residuals; limitation of 
left elbow flexion to 100 degrees; and degenerative joint 
disease.  In the absence of either actual or functional left 
elbow limitation of flexion to 90 degrees or extension to 45 
degrees, the Board finds that a 10 percent evaluation and no 
more is warranted for the veteran's left (minor) ulnar 
fracture residuals.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic left shoulder disorder to 
include acromioclavicular joint arthritis is DENIED.  

A 10 percent evaluation for the veteran's left (minor) ulnar 
fracture residuals is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.   

REMAND

Given the Board's award above of a 10 percent evaluation for 
the veteran's left (minor) ulnar fracture residual and as 
determinations as to total ratings under 38 C.F.R. § 4.16 
(2005) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities, the Board finds that the RO 
should readjudicate the issue of his entitlement to a total 
rating for compensation purposes based on individual 
unemployability.

Accordingly, this case is REMANDED for the following action:  

Readjudicate the veteran's entitlement to 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the statement of 
the case.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


